Fourth Court of Appeals
                                San Antonio, Texas
                                    December 22, 2020

                                    No. 04-20-00540-CV


                         IN THE INTEREST OF B.Q., A CHILD,


                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-02216
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER

       Appellant’s brief was due on December 22, 2020. See TEX. R. APP. P. 38.6(a). Before
the due date, Appellant filed a motion for a twenty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on January 11, 2021.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court